DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 18, 2022. Claims 1, 7-8, 10, 15-16 are amended, Claim 9 is cancelled, and presents arguments, is hereby acknowledged. Claims 1-8 and 10-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 18, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claim 1, specifically: 
“determine, according to the first value of the signal quality characteristic, whether the integrated circuit is within a predetermined level of proximity to the transmitter;
determine, according to a determination on whether the integrated circuit is within the predetermined level of proximity to the transmitter, whether the integrated circuit is an intended recipient or an unintended recipient;
in response to a determination that the integrated circuit is the unintended recipient determined when the integrated circuit is not within the predetermined level of proximity to the transmitter, forgo transmission by the transceiver of the response to the advertisement message during the time period.”
The Office Action on page 6 asserts that “[i]t is further noted that processing of using advertising, scan, discovery signals to inquire and establish communication channel is known and standard procedures in BLUETOOTH.” Applicant respectfully disagrees and refuses to take any Official notice.”
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Abraham teaches in Figs. 5-8, a 2nd device receives discovery message from a 1st device, the 2nd device uses multiple ways to determine distance, e.g. using RSSI through stored table (i.e. historical signal strength data), transmitting power indicator, and MCS of discovery message, and determine whether the distance is within a discovery range threshold; if the discovery message is within the range threshold, the 2nd device proceeds according to the discovery message, otherwise discard the discovery message (i.e. forgo or no response).
Sole also teaches in Figs. 2-3, an inquire and paring method that a receiving device use RSSI as one of criteria to select a device to pairing (i.e. establishing communication channel), while rejecting devices that do not meet the criteria, where the paring means receiving party responses to inquiring party to initiate further steps of the pairing process. It is further noted that processing of using advertising, scan, discovery signals to inquire and establish communication channel is known and standard procedures in Specification of the Bluetooth System V4.0, Publication data: 30 June 2010 by BLUETOOTH SIG, e.g. p1735-1738 on advertising and scan response data format; p2268-2269; p130-135 (e.g. inquire, inquire scan, device discovery, discoverable device, discoverable mode, and discovery procedure).
Therefore, it is reasonable to conclude that Abraham as modified teaches all limitations of Claim 1.
Conclusion: Examiner has shown the rejections set forth in the Office Action of August 18, 2022 are proper. In light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130250931 A1 (Abraham), in view of US 20120015605 A1 (Sole) and in further view of US 20120003932 A1 (Zhodzishsky) and US 20150181497 A1 (Sane).
Regarding Claims 1, 8 and 16 Abraham teaches:
An integrated circuit, comprising: a transceiver configured to: receive, from a transmitter of a system, an advertisement message to establish a communication channel via a wireless protocol; and determine a first value of a signal quality characteristic of the advertisement message; and wireless interface controller circuitry configured to: determine, according to the first value of the signal quality characteristic, whether the integrated circuit is within a predetermined level of proximity to the transmitter; determine, according to a determination on whether the integrated circuit is within the predetermined level of proximity to the transmitter, whether the integrated circuit is an intended recipient or an unintended recipient; in response to a determination that the integrated circuit is the intended recipient determined when the integrated circuit is within the predetermined level of proximity to the transmitter, cause the transceiver to transmit, during a time period, a response to the advertisement message to establish the communication channel, while an additional system that received the advertisement message determines to forgo transmission, during the time period, of another response to the advertisement message, in response to a determination that the additional system is the unintended recipient according to a second value of the signal quality characteristic of the advertisement message received by the additional system; and in response to a determination that the integrated circuit is the unintended recipient determined when the integrated circuit is not within the predetermined level of proximity to the transmitter, forgo transmission by the transceiver of the response to the advertisement message during the time period (Abraham: Figs. 5-8, a 2nd device receives discovery message from a 1st device, the 2nd device uses multiple ways to determine distance range using RSSI through stored table (i.e. historical signal strength data), transmitting power indicator, and MCS of discovery message; determine whether the distance is within a discovery range threshold; if the discovery message is within the threshold, the 2nd device proceeds according to the discovery message, otherwise discard the discovery message (i.e. forgo or no response). It is noted communication signals transmitted out of a single wireless device has no material difference in terms of electrical nature, e.g. signal quality, therefore can be used to measure channel quality, transmitting power, receiving signal strength, error rates at physical level, and be used for distance/range measurements).
Abraham does not teach explicitly on establishing communication channel based on the proximity level. However, Sole teaches (Sole: Figs. 2-3, a inquire and paring method that a receiving device use RSSI as one of criteria to select a device to pairing (i.e. establishing communication channel), while rejecting devices that do not meet the criteria. It is further noted that processing of using advertising, scan, discovery signals to inquire and establish communication channel is known and standard procedures in BLUETOOTH).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Abraham with establishing communication channel based on the proximity level as taught by Sole. The advantage of doing so is to provide a mechanism of pairing BT devices with a clear user display based on signal quality level among others to enhance user experience (Sole: [0001]-[0016]).
Abraham does not illustrate explicitly on establishing presence range based on RSSI. However, Zhodzishsky teaches (Zhodzishsky: Fig. 1 and [0020]-[0032], RSSI is measured verse a threshold to detect proximity device for communication; when measured RSSI is greater than a threshold, the device is in the proximity for intended communication, which causes BT controller to establish communication as within presence range; when measured RSSI is less than a threshold, the device is out of proximity, which cause BT controller to stop communication as in away range. It is noted that although Zhodzishsky does not explicitly teaches to use advertising signal to measure the proximity, however the method and process is identical, be an advertising signal, discovery signal, scan signal, or any other type communication signals, to perform proximity measurement).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Abraham with establishing presence range based on RSSI as taught by Zhodzishsky. The advantage of doing so is to enable Bluetooth host device staying in low power mode until a valid proximity device is detected for communication for enhanced communication and extended battery life (Zhodzishsky: Abstract).
Abraham does not teach explicitly on signal quality characteristics being an error rate of the wireless signal. However, Sane teaches (Sane: Fig. 8 and [0042], [0051], a SNR or RSRP threshold may be set according historical data, where SNR or RSRP is also one of signal quality metrics. It is noted that the SNR, RSRP and RSSI are parts of transmission quality metrics, which may be performed in a similar way);
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Abraham with signal quality characteristics being an error rate of the wireless signal as taught by Sane. The advantage of doing so is to provide a mechanism to enable a wireless device to select a communication network based on the signal quality metrics to improve the communication quality (Sane: [0003]-[0004]).
Regarding Claims 2 and 17, Abraham as modified teaches all elements of Claims 1, 8 and 21 respectively. Abraham as modified further teaches:
The integrated circuit of claim 1, wherein the wireless interface controller circuitry is configured to determine that the integrated circuit is within the predetermined level of proximity to the transmitter in response to the signal quality characteristic being above a threshold (Abraham: Fig. 5, steps 502, 504, 506, 516).
Regarding Claims 3, 11 and 18, Abraham as modified teaches all elements of Claims 1-2, 8/10 and 16-17. Abraham as modified further teaches: The integrated circuit of claim 2, wherein the wireless interface controller circuitry is configured to: access a record comprising information about a historical signal strength at which a past communication channel of the integrated circuit was established; and adjust the threshold according to the record (Sane: Fig. 8 and [0042], [0051], a SNR or RSRP threshold may be set according historical data, where SNR or RSRP is also one of signal quality metrics. It is noted that the SNR, RSRP and RSSI are parts of transmission quality metrics, which may be performed in a similar way).
Regarding Claims 5 and 19, Abraham as modified teaches all elements of Claims 1 and 16 respectively. Abraham as modified further teaches:
The integrated circuit of claim 1, wherein the first value of the signal quality characteristic is at least one of a first signal strength value or a first error rate (Sane: Fig. 8 and [0042], [0051], a SNR or RSRP threshold may be set according historical data, where SNR or RSRP is also one of signal quality metrics. It is noted that the SNR, RSRP and RSSI are parts of transmission quality metrics, which may be performed in a similar way) 
Regarding Claim 6, Abraham as modified teaches all elements of Claim 1. Abraham as modified further teaches:
The integrated circuit of claim 1, further comprising an operator interface configured to provide a connection criterion for determination of proximity with the transmitter (Abraham: Fig. 9, a device that measures RSSI and use threshold to determine the proximity, where displaying a calculated results/info is well known method in electronic field).
Regarding Claim 7, Abraham as modified teaches all elements of Claim 1. Abraham as modified further teaches:
The integrated circuit of claim 1, wherein the wireless interface controller circuitry is configured to forgo transmission by the transceiver of the response to the advertisement message during the time period, in response to the determination that the integrated circuit is the unintended recipient determined according the determination that the integrated circuit is not within the predetermined level of proximity to the transmitter, while the additional system that received the advertisement message transmits, during the time period, the another response to the advertisement message, in response to the determination that the additional system is the intended recipient according to the second value of the signal quality characteristic of the advertisement message received by the additional system (Sole: Figs. 2-3, the device uses signal quality, ranking of the signal quality, as well as device type to determine the pairing, where BT communication uses device ID to identify recipient, i.e. unintended recipient ignore transmitted signal). 
Regarding Claim 10, Abraham as modified teaches all elements of Claim 8. Abraham as modified further teaches:
The system of claim 8, wherein the system circuitry is configured to determine the first value of the signal quality characteristic by determining the first signal strength value of the first wireless signal, wherein determining whether the system is within the predetermined level of proximity to the another system includes determining whether the first signal strength value is above a threshold (Abraham: Fig. 5).
Regarding Claim 13, Abraham as modified teaches all elements of Claim 8. Abraham as modified further teaches:
The system of claim 8, wherein the first response is a connection request by the system to establish the communication channel (Sole: Figs.2-3, a process to establish communication channel, request and response).
Regarding Claim 14, Abraham as modified teaches all elements of Claim 8. Abraham as modified further teaches:
The system of claim 8, wherein the second response includes an active scan request by the system (Sole: Figs. 2-3, a scanner responses to an advertising message by transmitting a scan report to the central device. It is further noted that processing of using advertising, scan, discovery signals to inquire and establish communication channel is known and standard procedures in BLUETOOTH).
Regarding Claims 15 and 20, Abraham as modified teaches all elements of Claims 8 and 16 respectively. Abraham as modified further teaches:
The system of claim 8, wherein the system circuitry is configured to: access one or more criteria from a memory according to at least one of user input or ambient activity; and determine, according to the first value of the signal quality characteristic, whether the system satisfies the one or more criteria from the memory, the one or more criteria from the memory being at least whether the system is within a predetermined level of proximity to the another system (Sane: Fig. 8 and [0042], [0051], a SNR or RSRP threshold may be set according historical data (i.e. stored in memory), where SNR or RSRP is also one of signal quality metrics. It is noted that the SNR, RSRP and RSSI are parts of transmission quality metrics, which may be performed in a similar way).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130250931 A1 (Abraham), in view of US 20120015605 A1 (Sole) and in further view of US 20120003932 A1 (Zhodzishsky), US 20150181497 A1 (Sane)  and US 20140323087 A1 (Huang).
Regarding Claims 4, 12, Abraham as modified teaches all elements of Claims 1-2, 8/10 respectively. Abraham as modified does not teach explicitly on determine an ambient activity level of a network including the integrated circuit; and adjust the threshold according to the ambient activity level of the network. However, Huang teaches.
The integrated circuit of claim 2, wherein the wireless interface controller circuitry is further configured to: determine an ambient activity level of a network including the integrated circuit; and adjust the threshold according to the ambient activity level of the network (Huang: Figs. 1-3, admission to a network based on measured RSSI vs. a RSSI threshold, where the threshold is adjusted dynamically for coverage area. It implies that the network monitors network activities and adjust the threshold accordingly).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Abraham as modified with determine an ambient activity level of a network including the integrated circuit; and adjust the threshold according to the ambient activity level of the network as taught by Huang. The advantage of doing so is to provide a mechanism to ensure communication quality by dynamically adjust RSSI threshold to connect with good signal and limit terminals with weak signal quality (Huang: Abstract).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649